The opinion of the court was delivered by
Coulter, J.
The plaintiff in error has no right to complain : he was allowed every thing which he was entitled to, and perhaps a little more, in his set-off. That rent which is not due, and which is -to accrue after the levy, if it ever accrue at all, cannot be allowed in a proceeding of this kind, I had thought was too well established to be questioned, especially in the matter claimed here, where there was in fact no lease or rent reserved. But where the claim arose for use and occupation, the party was allowed for the time the premises were used and occupied—that is, up to the time of the levy; and with this the plaintiff ought in all conscience to be satisfied.
There was no color of claim for taxes, paid by plaintiff after the levy. The rights of the parties were fixed at the date of the levy, and could not be altered by subsequent acts of the parties.
The amount of the sum due for use and occupation was correctly _ fixed, but that was done by the evidence and the jury: the court had nothing to do with it, and only incidentally referred to it.
Judgment affirmed.